DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 November 2022 has been entered.
Status of the Claims
Claims 1-6 and 9-10 are canceled. Claims 7-8 and 11-14 are pending and examined on the merits. All rejections not reiterated herein have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn (US 2013/0157251 A1) in view of Hansen (US 6,731,100 B1).
Regarding claims 7 and 11, Quinn teaches a surface plasmon resonance (SPR) device comprising a fluid mixer circuit (primary injection line of the fluidic system provides a tortuous flow path to permit sufficient mixture of any fluids therein, para [0015], [0017]; sample and buffer are mixed in a third flow path to provide a merged stream, para [0036]; e.g., flow path from junction 28 to router valve 18 to adaptor 24 of Fig. 1, para [0037]; e.g., flow path from router valve 60 through adaptor 90 of Figs. 2-3, para [0050]), a first flow cell, a second flow cell, and at least two pumps (at least two fluid actuating devices that are able to move a fluid along a flow path at a variety of flow rates, at least one output line in communication with each fluid actuation device; a junction where the output lines merge into a primary injection line, para [0015]; first and second pumps connected to third flow path, para [0036]) for providing different concentrations of a solvent or compound for preparing correction curves for the SPR device (range of analyte concentrations provided to sensing region, para [0033], [0036], [0052], [0065]) for providing different concentrations of a solvent or compound (range of analyte concentrations provided to sensing region, para [0033], [0036], [0052], [0065]; e.g., generating a correction curve, para [0092]). Quinn teaches the first flow cell comprising a first sensor chip with a reference surface, and the second flow cell comprising a second sensor chip with an active surface wherein the active surface comprises a quantity of ligands and the reference surface comprises a lesser quantity or no ligands (multiple sensing surfaces, sensing regions, or flow cells, para [0035]-[0038], [0049], [0051], [0058]-[0059], [0065], Figs. 1-3; compatible for use in applications where surfaces are coated with different levels of ligands including, for example, where the reference surface is uncoated and the working surface is coated with a high concentration of ligand, para [0091]-[0092]; e.g., sensing surfaces 25a, 25b, 25c of Fig. 1, para [0037]-[0038], e.g., 102a, 102b, 102c of Figs. 2-3, para [0049]).
Quinn teaches the fluid mixer circuit comprises a mixing chamber or pathway for mixing liquids wherein the mixing chamber or pathway has at least two inlets, of which a first inlet is connectable to a first source of a liquid comprising a first concentration (X1) of the solvent or compound and a second inlet is connectable to a second source of a liquid comprising a second concentration (X2) of the solvent or compound (output lines merge into a primary injection line, para [0015]; A first pump causes the sample to move along a flow path, wherein the pump permits step-wise increases and decrease in flow rates. Concurrently, a second pump moves an analyte-free buffer along a second flow path and the flow rate of the analyte-free buffer can be controlled in the same manner as the sample. The first and second flow paths merge at a junction in the system and are directed into a third flow path (the sample contains a first concentration of analyte while the buffer contains a second concentration of analyte, namely, no analyte), para [0036]; e.g., lines 20, 21 of Fig. 1, para [0037]; e.g., sample holding line 72, buffer line 76 of Figs. 2-3, para [0049]-[0051] which also teach additional inlets), the mixing chamber or pathway has at least one outlet for mixed liquids, which outlet is positioned upstream of the first flow cell and second flow cell of the SPR device (primary injection line being in fluid communication with a sensing region, para [0015]; the sample and buffer are mixed in the third flow path to provide a merged stream. The merged stream moves along the flow path and enters a sensing region which contains a ligand immobilized on a sensing surface, para [0035]-[0036]; para [0065]; e.g., the merged stream of buffer and sample progresses through router valve 18 where the buffer and sample mix as a result of the tortuous fluidic conduits (not depicted) present in the router valve 18 and adaptor 24 before entering the sensing region 26, para [0037], Fig. 1; e.g., both streams merge at the junction of line 72 and line 76, and become well mixed before entering input port I1 because of chaotic advection and turbulent flow that is induced by the tortuous flow path from the router valve 60 through the microfluidic adapter 90 into the sensing region 100, Figs. 2-3, para [0049]-[0051]).
Quinn teaches the at least two pumps of the SPR device comprise a first pump adapted to control the flow of the first concentration of solvent or compound to the first inlet of the mixing chamber or pathway and a second pump adapted to control the flow of the second concentration of solvent or compound to the second inlet of the mixing chamber or pathway (at least two fluid actuating devices that are able to move a fluid along a flow path at a variety of flow rates, at least one output line in communication with each fluid actuation device; a junction where the output lines merge into a primary injection line, para [0015]; A first pump causes the sample to move along a flow path, wherein the pump permits step-wise increases and decrease in flow rates. Concurrently, a second pump moves an analyte-free buffer along a second flow path and the flow rate of the analyte-free buffer can be controlled in the same manner as the sample. The first and second flow paths merge at a junction in the system and are directed into a third flow path (the sample contains a first concentration of analyte while the buffer contains a second concentration of analyte, namely, no analyte), para [0036]).
Quinn teaches the pumps provided upstream of the mixing chamber or pathway (e.g., sample pump 14 and buffer pump 16, Fig. 1; e.g., pumps 70, 80, Figs. 2-3). Quinn teaches a wide variety of flow injection fluidic systems that include pumps, flow channels, and valves in various arrangements may be used (para [0048]).
Quinn does not specifically teach one of said pumps is provided downstream of said mixing chamber or pathway and the one of said pumps provided downstream of the mixing chamber or pathway is provided downstream of the first flow cell and the second flow cell.
Hansen teaches a flow system for the assessment of biological particles comprising a mixing compartment, a sample analysis compartment downstream the mixing compartment, and pumps including a pump for moving the sample from the inlet past the sample analysis compartment (e.g., col. 18, ln. 32-34, col. 18, ln. 66-col. 19, ln. 13, col. 19, ln. 47-67). Hansen teaches this pump may be situated either upstream or downstream of the sample analysis compartment (col. 39, ln. 47-55). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Quinn such that one of said pumps is provided downstream of said mixing chamber or pathway and the one of said pumps provided downstream of the mixing chamber or pathway is provided downstream of the first flow cell and the second flow cell as suggested in Hansen. One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent fluid flow technique and since the same expected fluid flow and detection would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired device configuration. One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because Quinn and Hansen are similarly drawn to sample analysis devices comprising mixing means, sample analysis compartment, and pumps for fluid flow. 
Regarding claim 8, Quinn teaches the SPR device according to claim 7, further comprising a buffer inlet connected to the first flow cell (e.g., input port I2, continuous flow buffer is provided to sensing region via flow path defined by line 84 to line 86 to input port I2, para [0050]) and a ligand inlet connected to the second flow cell (e.g., input port I2 is connected to sensing region and reads on “ligand inlet” when this terminology is given its broadest reasonable interpretation insofar as it is capable of transporting a ligand therethrough).
Regarding claim 12, Quinn teaches the first flow cell and the second flow cell are arranged in parallel (sensing surfaces in parallel, or in series, para [0058], flow cells (i.e. detector or sensing areas), para [0065]). 
Regarding claim 13, Quinn teaches the first flow cell and the second flow cell are arranged in series (sensing surfaces in parallel, or in series, para [0058], flow cells (i.e. detector or sensing areas), para [0065]).
Regarding claim 14, Quinn in view of Hansen teaches the SPR device of claim 13, wherein the first flow cell and the second flow cell are arranged in series, but fails to specifically teach the first flow cell is positioned upstream of the second flow cell. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the first flow cell upstream of the second flow cell as an obvious matter of design choice by selecting from a finite number of ways to arrange the first flow cell and the second flow cell in series (i.e., the first flow cell can either be positioned either upstream or downstream the second flow cell in series).
Response to Arguments
Applicant’s arguments, see p. 4, filed 7 November 2022, with respect to the rejection of the claims under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of amendments to the claims.  The rejection of the claims under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see p. 4-5, filed 7 November 2022, with respect to the rejection of claims under 35 U.S.C. 102 as being anticipated by Quinn have been fully considered and are persuasive in light of amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Quinn (US 2013/0157251 A1) in view of Hansen (US 6,731,100 B1), as detailed above, which teaches the claims as amended.
Applicant’s arguments, see p. 6, filed 7 November 2022, with respect to rejection of claims under 35 U.S.C. 102 as being anticipated by Nicoli have been fully considered and are persuasive in light of amendments to the claims.  The rejection of claims under 35 U.S.C. 102 as being anticipated by Nicoli has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY L NGUYEN can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1677                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1677